Title: To James Madison from William Pinkney, 5 June 1808
From: Pinkney, William
To: Madison, James



London. June 5. 1808.

I have the Honor to acknowledge the Receipt of your Letter of the 4th. of April by Mr Bethune, together with the printed and other Copies of the letters mentioned in it.
I am to have an Interview with Mr. Canning in a few Days (which he will agree to consider extra official) in the Course of which I intend to press, by every argument in my Power, the propriety of their abandoning immediately their Orders in Council, and of proposing by a Minister to America (the only becoming Course, as you very properly suggest) Reparation for the outrage on the Chesapeake.  I shall, for obvious reasons, do this informally as my own Act.
Your unanswerable Reply to Mr Erskine’s Letter of the 23d. of February has left nothing to be urged against the Orders in Council upon the Score of Right, and there may be Room to hope that the Effect, which that Reply can hardly have failed to produce upon the Minds of the Ministers, as well by its Tone as by its Reasoning, will, if followed up, become in actual Circumstances decisive.
The Discussion, which Mr. Rose’s preliminary in the Affair of the Chesapeake has undergone, gives Encouragement to an Expectation that this Government will not now be backward to relinquish it, and to renew their overtures of Satisfaction, in a Way more consistent with Reason, & more likely to produce a just & honorable Result.
You may be assured that I will not commit our Government by any thing I shall do or say, and that, if I cannot make Things better than they are I will not make them worse.  My View of the Course which our Honor & Interests have required & still require is, as you know, in precise Conformity with that of the President; but, if it were otherwise, I should make his View & not my own, the Rule of my Conduct.  I have the Honor to be, with the highest Esteem & Consideration, Sir. your most obedient humble Servant

Wm. Pinkney

